         Case 2:19-cv-01349-MVL-JVM Document 50 Filed 11/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 JAMES SALMON, JR.                                                    CIVIL ACTION
 VERSUS                                                               NO: 19-1349
 WAFFLE HOUSE, INC.                                                   SECTION: "S" (1)


                                      ORDER AND REASONS

         IT IS HEREBY ORDERED that plaintiff's Motion for Summary Judgment (Rec.

Doc. 28 ) is DENIED.

                                           BACKGROUND

         Plaintiff filed suit against defendant, Waffle House, Inc. ("Waffle House"), for injuries

sustained in a slip and fall at the Waffle House located at 43145 South Airport Road, in

Hammond, Louisiana. The complaint alleges that on September 28, 2018, plaintiff was a patron

at the Hammond Waffle House eating a meal with his friend and witness, Pete Clark. The pair

sat down, ordered, received, and ate their food, and then got refills on their coffee. Plaintiff then

rose to leave the table to use the restroom. According to plaintiff and Clark, when plaintiff

attempted to get up, he slipped on some food and/or a fork that were both on the ground, under

the table. Plaintiff alleges that he was unable to see the food and/or fork prior to attempting to

get up, and that they had to have been underneath the table prior to the arrival of plaintiff and

Clark.

         As a result of this slip and fall, plaintiff alleges that he sustained severe and disabling

injuries. He has moved for summary judgment arguing that no disputed issues of fact
       Case 2:19-cv-01349-MVL-JVM Document 50 Filed 11/04/20 Page 2 of 4




exist on defendant's liability. Defendant Waffle House opposes summary judgment, arguing that

material fact issues exist on each element required for plaintiff to establish premises liability, as

well as whether plaintiff's comparative fault contributed to his injury.

                                           DISCUSSION

Summary Judgment Standard

       Summary judgment is proper when, viewing the evidence in the light most favorable to

the non-movant, “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. Proc. 56(a). A factual dispute is "genuine" if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party, and

"material" if it might affect the outcome of the suit under the governing substantive law. Cutting

Underwater Techs. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 517 (5th Cir. 2012).

Premises Liability in Louisiana

       Louisiana Revised Statutes § 9:2800.6, which establishes the burden of proof in slip and

fall cases brought against merchants, provides in part:

       A. A merchant owes a duty to persons who use his premises to exercise
       reasonable care to keep his aisles, passageways, and floors in a reasonably safe
       condition. This duty includes a reasonable effort to keep the premises free of any
       hazardous conditions which reasonably might give rise to damage.
       B. In a negligence claim brought against a merchant by a person lawfully on the
       merchant's premises for damages as a result of an injury, death, or loss sustained
       because of a fall due to a condition existing in or on a merchant's premises, the
       claimant shall have the burden of proving, in addition to all other elements of his
       cause of action, all of the following:

           (1) The condition presented an unreasonable risk of harm to the claimant and
           that risk of harm was reasonably foreseeable.



                                                    2
       Case 2:19-cv-01349-MVL-JVM Document 50 Filed 11/04/20 Page 3 of 4




           (2) The merchant either created or had actual or constructive notice of the
           condition which caused the damage, prior to the occurrence.

           (3) The merchant failed to exercise reasonable care.

La. Rev. Stat. § 9:2800.6.

       With respect to (B)(1) above, which requires that condition presented an unreasonable

risk of harm to the claimant, it is well-settled that a condition does not present an unreasonable

risk of harm when it is an open and obvious risk. Thibodeaux v. Home Depot USA, Inc., 816 F.

App'x 988, 990 (5th Cir. 2020) (citing Broussard v. State ex rel. Office of State Bldgs., 113 So. 3d

175, 184 (La. 2013). Moreover, “[t]he open-and-obvious inquiry is objective, looking to whether

the condition is obvious to all who may encounter it and not to whether the plaintiff had actual

knowledge of the condition.” Id. Further, “the fact-finder, employing a risk-utility balancing test,

determines which risks are unreasonable and whether those risks pose an open and obvious hazard.”

Broussard, 113 So. 3d at 185.

       In the present case, Pete Clark testified that the fork "wasn't close to the wall, but it

wasn't out in the open, the floor part, away from the booth . . . . It was under the table."1

Defendant argues that if the alleged hazard was in fact present on the floor at the spot designated

by Clark, due to the open design of the booth, it would have been open and obvious.

       “While the Court recognizes its role to determine, as a matter of law, if the Defendant owed

a duty, that question depends on a determination of whether the hazard in this case was 'open and

obvious,' which is clearly a question for the jury.” Farrow v. Dolgencorp, LLC, 2014 WL 1118122,



       1
        Rec. Doc. 28-5, Depo. of Peter Clark, 20:11-14.

                                                  3
      Case 2:19-cv-01349-MVL-JVM Document 50 Filed 11/04/20 Page 4 of 4




at *4 (M.D. La. Mar. 20, 2014). Accordingly, a material fact question reserved to the fact-finder

exists on this issue, precluding summary judgment. Therefore,

       IT IS HEREBY ORDERED that plaintiff's Motion for Summary Judgment (Rec.

Doc. 28 ) is DENIED.



       New Orleans, Louisiana, this _____
                                     4th day of November, 2020.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                4
